Title: To Thomas Jefferson from George Jefferson, 18 January 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 18th Janr. 1800.

Your favor of the 12th. inclosing a Treasury draft for $:800—& an order on the Treasurer of the James River Company in favor of Mr. Barnes for whatever sums of principal or Interest there may be due from the company to Mr. Short, is duly received.
I have endeavoured as you desired to assist Mr. Brydie in the disposal of a draught for Mr. Key’s money, but without effect. I have just sent to him & he informs me he has directed that notes shall be sent him.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

